        CASE 0:19-cv-02859-SRN-ECW Doc. 50 Filed 09/10/21 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Kathleen Mills and Wilson Mills,                Case No. 19-cv-2859 (SRN/ECW)

                   Plaintiffs,

 v.                                                 MEMORANDUM ORDER AND
                                                        OPINION
 Mayo Clinic and Scott Kelley,

                   Defendants.


 Michael Kemp, Hansen Dordell, 3900 Northwoods Drive, Suite 250, Saint Paul, MN 55112,
 for Plaintiffs.

 Anupama D Sreekanth, Fredrikson & Byron, P.A., 200 South 6th Street, Suite 4000,
 Minneapolis, MN 55402; Gregory E Karpenko, Fredrikson & Byron, P.A., 200 South
 6th Street, Suite 4000, Minneapolis, MN 55402; Matthew J Hanzel, Mayo Clinic Legal
 Dept, 200 1st St SW, Rochester, MN 55905 for Defendants.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the court on Defendants’ Motion for Partial Summary

Judgment (the “Motion”) [Doc. No. 35]. Based on a review of the files, submissions, and

proceedings herein, and for the reasons set forth below, the court GRANTS IN PART and

DEFERS IN PART the Motion.

I.     BACKGROUND

       A.      Factual Background

       On November 7, 2015, Plaintiff Kathleen Mills (“Ms. Mills”) presented to the

emergency department at Mayo Clinic Health System-Red Wing with complaints of severe

abdominal pain, chills, constipation, and nausea. (Pavelko Decl. [Doc. No. 38] Ex. A (“K.


                                            1
        CASE 0:19-cv-02859-SRN-ECW Doc. 50 Filed 09/10/21 Page 2 of 13




Mills Dep.”) at 14; 16.) Dr. David Claypool, an emergency department physician,

examined Ms. Mills and ordered a CT scan of her abdomen. (Id. at 16–18.) The CT scan

showed that Ms. Mills had a severe case of diverticulitis with an abscess. (Kemp Decl.

[Doc. No. 44] Ex. C (“Claypool Dep.”) at 32.) The radiologist opined that Ms. Mills’ case

of diverticulitis “would be challenging to control with percutaneous drains.” (Id. at 31.)

       Dr. Claypool testified that he does not specifically recall treating Ms. Mills. (Id. at

15.) Ms. Mills recalls that Dr. Claypool described her condition to her, and then explained

that he was not a specialist in diverticulitis and that he wanted her to see a colorectal

surgeon. (Pavelko Decl., K. Mills Dep. at 17–19.) Dr. Claypool testified that he then

conferred with the general surgeon at Mayo Clinic Health System-Red Wing who

“declined to accept” Ms. Mills, as he believed that her case was too complicated for the

Red Wing facility. (Kemp Decl., Claypool Dep. at 48.)

       Dr. Claypool then transferred Ms. Mills to the on-duty colorectal surgeon at Mayo

Clinic Rochester, Dr. Kelley. (Id. at 15.) Dr. Claypool worked with a nurse at Mayo

Clinic’s admission transfer center to arrange the transfer. (Id. at 47.) He does not recall his

conversation with Dr. Kelley, but when reviewing the transfer documents at his deposition,

he testified that they indicated a “very brief” and “very routine” conversation. (Id. at 48.)

Dr. Claypool’s standard practice “would have been expressing [his] conclusion that they

had a complicated situation that was beyond what Red Wing could do.” (Id. at 38; 48.) His

standard practice would then be to explain to the patient that she needed to be seen by a

specialist in order to ensure the best outcome. (Id. at 48.) In this case, that meant referring

her to a colorectal surgeon at Mayo Clinic (Id.)


                                              2
        CASE 0:19-cv-02859-SRN-ECW Doc. 50 Filed 09/10/21 Page 3 of 13




       Both Ms. Mills and her husband testified that Dr. Claypool explicitly told them that

he was transferring her to Mayo Clinic Rochester for surgery. (Kemp Decl. Ex. B (“W.

Mills Dep.”) at 18; Kemp Decl. Ex. A (“K. Mills Dep.”) at 21.) Dr. Claypool does not

recall this conversation in particular, but testified that his standard practice would not be to

“speculate on what would happen next.” (Pavelko Decl. Ex. B (“Claypool Dep.”) at 52.)

He also testified that he was not qualified to determine the best treatment option for Ms.

Mills. (Id.)

       Ms. Mills was then transported to Mayo Clinic Rochester by an ambulance equipped

with advanced life support, expecting the possibility of surgical intervention that night.

(Kemp Decl., Claypool Dep. at 43.) When she arrived, she was “stable” but “very

debilitated” and unable to walk. (Pavelko Decl. Ex. C, (“Kelley Dep.”) at 57.) The

interventionist radiologist at Mayo Clinic Rochester reviewed Ms. Mills’ CT scan and

determined that she was “an appropriate candidate for percutaneous drainage of [the]

abscess.” (Id.) Dr. Kelley explained that because Ms. Mills was stable, not septic, had

numerous comorbidities, and was debilitated upon her arrival, surgery would not be

recommended. (Id. at 58–59.) Instead, medical staff would attempt to “get [Ms. Mills]

recovered” for potential surgery by placing percutaneous drains. (Id. at 59.) Dr. Kelley did

not see Ms. Mills that evening. (Kemp Decl., K. Mills Dep. at 23.) The next day, November

8, 2015, Dr. Kelley explained his proposed treatment plan to Ms. Mills and her husband,

and Ms. Mills agreed with the treatment plan. (Id. at 29.)

       Ms. Mills underwent the CT-guided drainage on November 9, 2015. (Pavelko Decl.

Ex. F (“Carlson Report”) at 3.) On November 13, Mayo Clinic Rochester performed a


                                               3
        CASE 0:19-cv-02859-SRN-ECW Doc. 50 Filed 09/10/21 Page 4 of 13




sinogram on Ms. Mills that showed “an undrained abscess cavity,” “a malformed drain[,]

and the drain occluded with debris.” (Id. at 3.) Mayo Clinic Rochester changed the drain,

and a sinogram three days later indicated the drain was controlling the “process reasonably

well.” (Id. at 4.) Mayo Clinic Rochester discharged Ms. Mills to Kinnic Health and Rehab

(“Kinnic”) in River Falls, Wisconsin for further care on November 17, 2015. (Pavelko

Decl., K. Mills Dep. at 37–38.) Mayo Clinic Rochester scheduled a follow up appointment

for November 30, 2015. (Id. at 40.) At the time, Ms. Mills was comfortable with the plan

in place to address her diverticulitis. (Id. at 45.)

       A few days later, on November 23, 2015, Kinnic sent Ms. Mills to an emergency

room at the River Falls Area Hospital with a fever. (Id. at 49.) The hospital performed a

CT scan and found Ms. Mills’ drains were “well placed.” (Id. at 51–52.) At this point, Ms.

Mills became dissatisfied with the treatment option provided by Dr. Kelley. (Id. at 45.)

When Ms. Mills returned for her follow up appointment with Dr. Kelley on November 30,

2015, she was experiencing abdominal pain and felt weak. (Id. at 57.)

       Dr. Kelley performed surgery on Ms. Mills on December 1, 2015. (Id. at 59.)

Plaintiffs’ medical expert, Dr. Trent Carlson, opines that because of the delay in Ms. Mills’

surgery, “[t]he abscess cavity was much larger, involved more intra-abdominal organs,

obliterated tissue planes, and resulted in one liter of stool being spilled into the abdominal

cavity.” (Pavelko Decl., Carlson Report at 4.) He also states that “[t]his greatly complicated

the surgery[,] resulting in organs needing repair or removal.” (Id.) Ms. Mills required

subsequent surgeries, including an abdominal washout and closure on December 4, 2015,




                                                4
       CASE 0:19-cv-02859-SRN-ECW Doc. 50 Filed 09/10/21 Page 5 of 13




a colostomy take down procedure on July 26, 2016, and a washout and exploration

procedure on August 5, 2016. 1 (Id.)

       B.     Procedural Background

       Plaintiffs initiated this action on November 8, 2018 asserting three claims: 1)

negligence [medical malpractice]; 2) loss of consortium; and 3) breach of implied contract.

They seek damages for “disfigurement,” “medical costs,” “increased risk for future

injuries,” and “mental and emotional distress.” Defendants now move for summary

judgment on the breach of implied contract claim and on the claim for medical

reimbursement damages.

II.    DISCUSSION

       Summary judgment is proper if there are no disputed issues of material fact and the

moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). The

moving party bears the burden of showing that there is no genuine issue of material fact

and that it is entitled to judgment as a matter of law, and the Court must view the evidence

and the inferences that may be reasonably drawn from the evidence in the light most

favorable to the nonmoving party. See Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986);

Enter. Bank v. Magna Bank of Mo., 92 F.3d 743, 747 (8th Cir. 1996).

       A party opposing a properly supported motion for summary judgment may not rest on

mere allegations or denials and must set forth specific facts in the record showing that there



       1
        Dr. Carlson’s report incorrectly states that the second and third operations occurred
in 2015, when they actually occurred in 2016. (Pl.s’ Mem. in Opp. to Def.s’ Summ. J. Mot.
[Doc. No. 43] (“Pl.s’ Mem.”) at 17; Def.s’ Reply Br. [Doc. No. 46] (“Def.s’ Reply”) at 7–8.)


                                              5
        CASE 0:19-cv-02859-SRN-ECW Doc. 50 Filed 09/10/21 Page 6 of 13




is a genuine issue for trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986);

Ingrassia v. Schafer, 825 F.3d 891, 896 (8th Cir. 2016); Fed.R.Civ.P. 56(e).

       A.     Breach of Implied Contract

       Defendants first move for summary judgment on Plaintiffs’ breach of implied

contract claim. There appears to be no evidence in the record to support Plaintiffs’

argument that an implied contract existed between Ms. Mills and Dr. Kelley. Cf. Celotex

Corp., 477 U.S. at 322 (“Rule 56(c) mandates the entry of summary judgment, after

adequate time for discovery and upon motion, against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party's case, and on which

that party will bear the burden of proof at trial.”) Accordingly, for the reasons discussed

below, the Court finds that the Defendants are entitled to summary judgment on Plaintiffs’

breach of implied contract claim.

              1.      The Law

       Under Minnesota law, a breach of contract claim has four elements: “(1) formation

of a contract; (2) performance by plaintiff of any conditions precedent; (3) a material breach

of the contract by defendant; and (4) damages.” Gen. Mills Operations, LLC v. Five Star

Custom Foods, Ltd., 703 F.3d 1104, 1107 (8th Cir. 2013) (quoting Parkhill v. Minn. Mut.

Life Ins. Co., 174 F. Supp. 2d 951, 961 (D. Minn. 2000)). The evidence in this record fails

to establish the formation of an implied contract in this case.

       Contract formation “requires communication of a specific and definite offer,

acceptance, and consideration.” Commercial Assocs., Inc. v. Work Connection, Inc., 712

N.W.2d 772, 782 (Minn. Ct. App. 2006) (citing Pine River State Bank v. Mettille, 333


                                               6
       CASE 0:19-cv-02859-SRN-ECW Doc. 50 Filed 09/10/21 Page 7 of 13




N.W.2d 622, 626–27 (Minn. 1983)). The subjective mental intent of the parties is not

relevant in determining whether a contract was formed, instead “[t]he test of contractual

formation is an objective one, to be judged by the words and actions of the parties.”

Minnesota Deli Provisions, Inc. v. Boar's Head Provisions Co., 606 F.3d 544, 550 (8th Cir.

2010) (quoting Hill v. Okay Constr. Co., 252 N.W.2d 107, 114 (Minn. 1977)).

       It is true that contracts need not always be express, instead a contract “may be

implied in fact where the circumstances . . . clearly and unequivocally indicate the intention

of the parties to enter into a contract.” State Farm Mut. Auto. Ins. Co. v. Merrill, Tr. for

P.B., 353 F. Supp. 3d 835, 846 (D. Minn. 2018), aff'd, 952 F.3d 941 (8th Cir. 2020) (finding

no implied contract was formed when there was no showing of “clear and unequivocal”

intent) (internal quotation marks omitted). Minnesota courts also appear to recognize the

potential for an implied contract between a doctor and patient. Stubbs v. N. Mem'l Med.

Ctr., 448 N.W.2d 78, 82 (Minn. Ct. App. 1989) (“Any time a doctor undertakes the

treatment of a patient, . . . [two obligations] are simultaneously assumed by the doctor.

Doctor and patient enter into a simple contract, the patient hoping that he will be cured and

the doctor optimistically assuming that he will be compensated.”) (quoting Hammonds v.

Aetna Casualty & Surety Company, 243 F. Supp. 793 (N.D. Ohio 1965)).

              2.     Analysis

       Plaintiffs argue that such an implied contract existed here. Ms. Mills contends that

the evidence demonstrates “a request by [her] for Defendants to perform specific services

(surgical intervention to treat a complicated diverticulitis), acceptance by Defendants of

[her] as a patient, and the consideration of the medical bills [she] would incur for the


                                              7
        CASE 0:19-cv-02859-SRN-ECW Doc. 50 Filed 09/10/21 Page 8 of 13




service.” (Pl.s’ Mem. at 5–6.) She further argues that Dr. Kelley agreed to accept her as a

patient with the understanding that she was “choosing surgical intervention.” (Id. at 8.) In

support of this contention, Ms. Mills relies on the conversations she had with Dr. Claypool

at Mayo Clinic Health System–Red Wing and her expectations therefrom, despite the fact

that Dr. Claypool was not a party to this alleged contract (Id. at 10–12; Pavelko Decl., K.

Mills Dep. at 17–18.) She further focuses on the Mayo Clinic Health System-Red Wing

radiologist’s observation that placement of percutaneous drains would be complicated in

Ms. Mills’ case, and an alleged statement by Dr. Claypool that she needed surgery “that

night.” (Pl.s’ Mem. at 11; Pavelko Decl., K. Mills Dep. at 17.) She also claims that, based

on the alleged representation by Dr. Claypool, she was being transferred for surgery. (Pl.s’

Mem. at 11; Pavelko Decl., K. Mills Dep. at 17.) Importantly, there is no evidence in the

record of any discussion between Ms. Mills and Dr. Kelley, the parties to the alleged

contract, at the time of the transfer.

       Defendants argue that Plaintiffs have failed to set forth any specific facts in the

record establishing the existence of an offer or an acceptance of that offer. They correctly

note that Plaintiffs have the burden of proving that Defendants made an offer to Ms. Mills

to be transported to the Mayo Clinic Rochester for surgery only. (Def.s’ Mem. in Support

of Summ. J. [Doc. No. 37] (“Def.s’ Mem.”) at 7.) Nowhere in the record is there evidence

that Dr. Kelley offered immediate surgery, nor that he accepted the transfer of Ms. Mills

for surgery only. In fact, Ms. Mills concedes that she does not recall any promise by Mayo

Clinic Rochester or Dr. Kelley that they would perform surgery only. (Id. at 8; Pavelko

Decl., K. Mills Dep. at 30.) Instead, by Ms. Mills’ own account, once Dr. Kelley examined


                                             8
          CASE 0:19-cv-02859-SRN-ECW Doc. 50 Filed 09/10/21 Page 9 of 13




her and the Mayo Clinic Rochester radiologist had inspected her CT scans, Dr. Kelley told

her that her diverticulitis should first be managed with percutaneous drains. (Def.s’ Mem.

at 8; K. Mills Dep at 24.) Ms. Mills then agreed to that course of treatment. (K. Mills Dep

at 29.)

          In sum, Ms. Mills fails to cite to any evidence in the record of any such agreement,

express or implied, between herself and Dr. Kelley or anyone else at the Mayo Clinic

Rochester. There is likewise no evidence of any conversation between Dr. Claypool and

Dr. Kelley, establishing any sort of agreement as to Ms. Mills’ treatment plan. Contract

formation requires objective intent to enter into a contract. Hill, 252 N.W.2d at 114. While

Ms. Mills’ expectations as to the course of treatment at best show her subjective intent,

they are not objective evidence of an implied contract. Even viewing the evidence in the

light most favorable to Plaintiffs, the evidence here fails to create a genuine issue of

material fact for trial with respect to Plaintiffs’ claim for breach of implied contract. 2 Fed.

R. Civ. P. 56(e).




         Defendants also argue that if an initial agreement had been reached with Ms. Mills
          2

about immediate surgery, the conversation between Dr. Kelley and Ms. Mills in which she
voluntarily agreed to Dr. Kelley’s use of percutaneous drains would have modified that
agreement. (Def.s’ Mem. at 9.) Minnesota law allows parties to alter contracts by mutual
consent, Wilson v. Hayes, 42 N.W. 467, 471 (Minn. 1889), and modified contracts are
viewed as a substitute for the initial agreement. Wetter v. Karels, 216 N.W. 248, 249 (Minn.
1927). Plaintiffs respond that Defendants waived this argument by not including it in their
initial answer (Pl.s’ Mem. at 12; see Def.s’ Answer at ¶ 36–43); Fed .R. Civ. P. 8(c)(1).
Plaintiffs also argue that Mills’ agreement with Dr. Kelley was “mere acquiescence to
Defendants’ refusal to adhere to the contract in light of her medical situation and lack of
other options.” (Pl.s’ Mem. at 13.) The Court need not resolve this issue because there is
no evidence in the record of any initial formation of a contract, express or implied, entered
into by the parties.

                                               9
       CASE 0:19-cv-02859-SRN-ECW Doc. 50 Filed 09/10/21 Page 10 of 13




       B.     Medical Bills

       In Plaintiffs’ Complaint, Plaintiffs seek recovery of all of Ms. Mills’ medical bills

for her entire course of treatment. (Pl.s’ Complaint at ¶ 23.) They submit an expert report

from Dr. Carlson in support of their claim for reimbursement. (Pavelko Decl., Carlson

Report.) Defendants move for summary judgment on this claim, arguing that the evidence

of record fails to establish that all of the bills were reasonably and necessarily incurred as

a result of Defendants’ alleged medical malpractice. (Def.s’ Mem. at 2.)

              1.     The Law

       To make out a prima facie case for medical malpractice in Minnesota, a plaintiff

must demonstrate “(1) the standard of care in the medical community applicable to the

particular defendant's conduct; (2) that the defendant departed from the standard of care;

and (3) that the departure from the standard of care directly caused the plaintiff's injury.”

Nelson v. Fairview Health Servs., No. A20-1134, 2021 WL 3277209, at *5 (Minn. Ct. App.

Aug. 2, 2021). Critically, in order to recover her medical expenses, a plaintiff must

demonstrate that her medical expenses were reasonably and necessarily incurred as a result

of the doctor’s malpractice. Fabio v. Bellomo, 504 N.W.2d 758, 762 (Minn. 1993) (finding

a cancer patient unable to recover costs of her chemotherapy after a late diagnosis of breast

cancer, as she would have had those costs regardless of when she was diagnosed).

       To satisfy this prima facie burden, a plaintiff must usually offer expert testimony

with respect to causation. Sorenson v. St. Paul Ramsey Med. Ctr., 457 N.W.2d 188, 191

(Minn. 1990). The expert’s report must describe the “chain of causation between the

alleged violation of the standard of care and the claimed damages.” Stroud v. Hennepin


                                             10
       CASE 0:19-cv-02859-SRN-ECW Doc. 50 Filed 09/10/21 Page 11 of 13




Cnty. Med. Ctr., 556 N.W.2d 552, 556 (Minn. 1996) (finding an expert’s claim that a

diagnosis delay caused a “complicated hospital stay” did not properly connect the alleged

breach of the standard of care with the patient’s pulmonary embolism and related costs).

The expert’s opinion must establish that it is “more probable than not that damages resulted

from [Defendants'] malpractice.” Fabio, 504 N.W.2d at 762. Such evidence serves the

purpose of preventing juries from speculating as to the possible causes of a plaintiff’s

injuries. Leubner v. Sterner, 493 N.W.2d 119, 121 (Minn. 1992).

              2.     Analysis

       Plaintiffs did not provide an itemized list of Ms. Mills’ medical expenses in their

Complaint nor did they fully answer an interrogatory seeking a description of her damages.

(Pavelko Decl. Ex. G (“Interrogatories”) at 4; Def.s’ Mem. at 9–11.) On February 23, 2021,

Plaintiffs sent a settlement demand to Defendants, and for the first time set out the amount

of her requested damages in the form of medical expenses. The demand includes not only

expenses from Ms. Mills’ initial visit at the Mayo Clinic Health System-Red Wing, but

includes, as well, all of her medical expenses from Mayo Clinic Rochester, Kinnic, and

subsequent providers. (Pavelko Decl. Ex. G at 1; Def.s’ Mem. at 10.) Plaintiffs’ demand,

however, is inconsistent with their expert’s report. In his report, Dr. Carlson states only

that Ms. Mills’ December 1, 2015 surgery was complicated by the delay, and that three

subsequent surgeries were necessitated by the delay of the initial surgery: 1) an abdominal

washout and closure procedure on December 4, 2015; 2) a colostomy take down procedure

on July 26, 2016; and 3) a washout and exploration procedure on August 5, 2016. (Pavelko

Decl., Carlson Report at 4.)


                                            11
       CASE 0:19-cv-02859-SRN-ECW Doc. 50 Filed 09/10/21 Page 12 of 13




       Moreover, Dr. Carlson states that “[n]ot every procedure or hospitalization which

has followed [the December 1, 2015 surgery] can be directly attributed to the failure of

Defendants to meet the standard of care.” (Pavelko Decl., Carlson Report at 4; Def.s’ Mem.

at 10.) Indeed, as Plaintiffs concede, Ms. Mills suffered from diverticulitis through no fault

of Defendants, needed care for her condition, and the need for the December 1, 2015

surgery is not in dispute.

       Ms. Mills agrees she “cannot recover damages unrelated to Defendants’

negligence.” (Pl.s’ Mem. at 18.) She clarifies that her request for damages is limited to the

medical expenses for the three subsequent surgeries specifically identified above. (Pl.s’

Mem. at 18 (“By expert testimony [Ms. Mills has] offered specific damages in the form of

additional surgeries, for which Plaintiffs can present the jury with medical bills.”); Pavelko

Decl., Carlson Report at 4.) Accordingly, Defendants ask the Court to limit Ms. Mills’

damages in the form of medical expenses to these same three procedures. (Def.s’ Reply at

9.)

       To ensure clarity of the record, however, the Court orders Dr. Carlson to prepare a

supplemental expert report that identifies the medical expenses he claims were reasonably

and necessarily incurred as a result of Defendants’ malpractice, if any, over and above the

three subsequent surgeries. The expert report is to be submitted to the court and served on

the Defendants no later than September 30, 2021. If any disputes remain, the parties should

file a joint submission identifying those issues.




                                             12
       CASE 0:19-cv-02859-SRN-ECW Doc. 50 Filed 09/10/21 Page 13 of 13




III.   CONCLUSION

       Based on the foregoing, and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Defendants’ Motion for Summary Judgment [Doc. No. 35] is GRANTED IN

PART (insofar as it seeks dismissal of the claim for breach of implied contract), and

DEFERRED IN PART (as to Plaintiffs’ claim for medical expenses).




Dated: September 10, 2021                           s/Susan Richard Nelson
                                                    SUSAN RICHARD NELSON
                                                    United States District Judge




                                            13
